Citation Nr: 0933729	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
right tonsillectomy.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a radiogenic disease, 
to include lung cancer, liver cancer, colon cancer, kidney 
cancer, or urinary bladder cancer.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for bad gums.

4.  Whether new and material evidence has been received to 
reopen a compensation claim under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for sexual dysfunction 
secondary to hernia repair surgery conducted at a VA Medical 
Center (VAMC) in August 1987.

5.  Whether new and material evidence has been received to 
reopen a service connection claim for a cervical spine 
condition.

6.  Whether new and material evidence has been received to 
reopen a service connection claim for tonsillitis.

7.  Whether new and material evidence has been received to 
reopen a service connection claim for bronchitis, to include 
as secondary to mustard gas exposure.

8.  Whether new and material evidence has been received to 
reopen a service connection claim for relaxed bilateral 
inguinal rings and frank inguinal hernia.

9.  Whether new and material evidence has been received to 
reopen a service connection claim for hearing loss.

10.  Whether new and material evidence has been received to 
reopen a service connection claim for swelling of the right 
inguinal region, claimed as a groin injury.

11.  Entitlement to service connection for a right carotid 
artery condition.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from July 
1944 to March 1950, and from April 1950 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been received to reopen claims for service 
connection for a radiogenic disease, bad gums, a cervical 
spine condition, tonsillitis, bronchitis, a hernia, hearing 
loss, a groin injury and for sexual dysfunction secondary to 
hernia repair surgery.  In addition, this rating decision 
denied the Veteran's increased rating claim for a right 
tonsillectomy and his service connection claim for a right 
carotid artery condition.

The August 2006 rating decision also declined to reopen the 
Veteran's service connection claim for diabetes mellitus.  
This matter was the subject to an automatic stay implemented 
by the Board after the decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2000) was issued.  This stay was lifted on January 
22, 2009 following the United States Supreme Court's denial 
of a writ of certiorari filed by the Haas appellant.  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  A May 2009 
rating decision readjudicated this claim and a notice of 
disagreement has yet to be received.  Therefore, this matter 
is not before the Board for its consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate the claims has been completed.

2.  For the entire period of the instant claim, the Veteran's 
right tonsillectomy has been manifested by subjective 
complaints of hoarseness without competent medical evidence 
of cord or mucous membrane inflammation.

3.  The Veteran's claim for service connection for a 
radiogenic disease was last denied in a March 2005 rating 
decision as there was no current diagnosed disability for 
which service connected could be granted.

4.  Evidence submitted since the March 2005 rating decision 
does not include information that was not previously 
considered and which establishes a fact necessary to 
substantiate the Veteran's service connection claim for a 
radiogenic disease, the absence of which was the basis of the 
previous denial.

5.  The Veteran's claim for service connection for a gum 
disease was last denied in an April 2004 Board decision as no 
new and material evidence had been submitted establishing 
that there was a nexus between any such gum disease and the 
Veteran's service, and the condition was not a radiogenic 
disease.

6.  Evidence submitted since the April 2004 Board decision 
does not include information that was not previously 
considered and which establishes a fact necessary to 
substantiate the Veteran's service connection claim for gum 
disease, the absence of which was the basis of the previous 
denial.

7.  The Veteran's claim for entitlement under 38 U.S.C.A. 
§ 1151 for sexual dysfunction due to an August 1987 VAMC 
hernia repair surgery was last denied in an April 2004 Board 
decision as new and material evidence had not been submitted 
establishing that this condition was caused by the August 
1987 hernia repair surgery.

8.  Evidence submitted since the April 2004 Board decision 
does not include information that was not previously 
considered and which establishes a fact necessary to 
substantiate the Veteran's claim for entitlement under 
38 U.S.C.A. § 1151 for sexual dysfunction due to hernia 
repair surgery conducted in August 1987, the absence of which 
was the basis of the previous denial.

9.  The Veteran's claim for service connection for a cervical 
spine condition was last denied in a February 1999 rating 
decision as no new and material evidence had been submitted 
establishing a nexus between any current cervical spine 
disability and service.

10.  Evidence submitted since the February 1999 rating 
decision does not include information that was not previously 
considered and which establishes a fact necessary to 
substantiate the Veteran's service connection claim for a 
cervical spine condition, the absence of which was the basis 
of the previous denial.

11.  The Veteran's claim for service connection for 
tonsillitis was denied in a July 1991 rating decision as 
there was no competent medical evidence of a current 
disability, of such evidence establishing a nexus between any 
current disability and service, or of a continuity of 
symptomology.

12.  Evidence submitted since the July 1991 rating decision 
does not include information that was not previously 
considered and which establishes a fact necessary to 
substantiate the Veteran's service connection claim for  
tonsillitis, the absence of which was the basis of the 
previous denial.

13.  The Veteran's claim for service connection for 
bronchitis was denied in a March 2000 Board decision as there 
was no competent medical evidence establishing a nexus 
between any current condition and his service.

14.  Evidence submitted since the March 2000 Board decision 
does not include information that was not previously 
considered and which establishes a fact necessary to 
substantiate the Veteran's service connection claim for 
bronchitis, the absence of which was the basis of the 
previous denial.

15.  The Veteran's claim for service connection for a hernia 
or other groin injury was denied in a February 1983 rating 
decision as there was no competent medical evidence 
establishing a nexus between any current condition and his 
service.

16.  Evidence submitted since the February 1983 rating 
decision does not include information that was not previously 
considered and which establishes a fact necessary to 
substantiate the Veteran's service connection claim for a 
hernia or other groin injury, the absence of which was the 
basis of the previous denial.

17.  The Veteran's claim for service connection for a 
bilateral hearing loss was denied in a February 1991 rating 
decision as there was no competent  establishing a nexus 
between any current hearing loss and his service nor had 
competent medical evidence been presented establishing a 
continuity of symptomology; a March 1991 rating decision 
denied the Veteran's request to reopen this claim as hearing 
loss was not a radiogenic disease.

18.  Evidence submitted since the March 1991 rating decision 
does not include information that was not previously 
considered and which establishes a fact necessary to 
substantiate the Veteran's service connection claim for 
bilateral hearing loss, the absence of which was the basis of 
the previous denial.

19.  There is no nexus between the Veteran's right carotid 
artery condition and service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
right tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, 
Diagnostic Code (DC) 6516 (2009).

2.  The March 2005 rating decision denying service connection 
for a radiogenic disease, to include cancer of the lung, 
colon, kidney, or bladder, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103. (2008).

3.  Evidence received since the March 2005 rating decision 
denying service connection for a radiogenic disease is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  The April 2004 Board decision denying service connection 
for bad gums is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 
20.1100, 20.1104 (2008).

5.  Evidence received since the April 2004 Board decision 
denying service connection for gum disease is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

6.  The April 2004 Board decision denying entitlement under 
38 U.S.C.A. § 1151 for sexual dysfunction due to an August 
1987 VAMC hernia surgery is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1104.

7.  Evidence received since the April 2004 Board decision 
denying entitlement under 38 U.S.C.A. § 1151 for sexual 
dysfunction due to an August 1987 VAMC hernia surgery is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

8.  The February 1999 rating decision denying service 
connection for a cervical spine condition is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

9.  Evidence received since the February 1999 rating decision 
denying service connection for a cervical spine condition is 
not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

10.  The July 1991 rating decision denying service connection 
for tonsillitis is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

11.  Evidence received since the July 1991 rating decision 
denying service connection for tonsillitis is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 

12.  The March 2000 Board decision denying service connection 
for bronchitis is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 
20.1100, 20.1104.

13.  Evidence received since the March 2000 Board decision 
denying service connection for bronchitis is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 

14.  The February 1983 rating decision denying service 
connection for a hernia or other groin injury is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

15.  Evidence received since the February 1983 rating 
decision denying service connection for a hernia or other 
groin injury is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

16.  The March 1991 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

17.  Evidence received since the March 1991 rating decision 
denying service connection for bilateral hearing loss is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

18.  The criteria for entitlement to service connection for a 
right carotid artery condition have not been met. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was provided with a June 2006 letter in which the 
RO notified him of what evidence was required to substantiate 
his request to reopen service connection claims for a 
radiogenic disease, a cervical spine condition, bilateral 
hearing loss, tonsillitis, bronchitis, a hernia or other 
groin injury, sexual dysfunction secondary to hernia repair 
surgery and bad gums, among other claims.  In addition, this 
letter notified him of what evidence was required to 
substantiate his service connection claim for a right carotid 
artery condition.  This letter told him what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA could provide the Veteran in 
obtaining this evidence. This letter also notified the 
Veteran that he should submit any relevant evidence in his 
possession.  This letter met the duty to notify the Veteran 
in accordance with Pelegrini with regard to these claims.

The Veteran was provided with a December 2004 letter in which 
the RO notified him that to substantiate his increased 
ratings claim, the evidence needed to show that the 
disability had worsened.  This letter told him what evidence 
VA would obtain, and what evidence he was expected to 
provide.  This letter also notified the Veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify the Veteran in accordance with 
Pelegrini with regard to his increased ratings claim.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the December 2005 letter.  The remaining elements of proper 
Dingess notice were provided in a pre-adjudication March 2006 
letter.

The June 2006 letter also informed the Veteran that his 
service connection claims for a cervical spine condition, 
bilateral hearing loss, tonsillitis, bronchitis, a radiogenic 
disease, a hernia, a groin injury, sexual dysfunction 
secondary to hernia repair surgery and bad gums had been 
previously denied.  This letter informed him of the need for 
new and material evidence to reopen these claims, provided 
regulatory definitions of "new" and "material" and informed 
him of the bases for the prior denials.  This letter met the 
duty to notify the Veteran in accordance with Kent.

For an increased rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the Veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The December 2005 VCAA letter notified the Veteran that 
medical evidence could be submitted to substantiate his claim 
and provided specific examples.  This letter stated that such 
evidence should describe a worsening of the Veteran's 
impairment.  It also notified the Veteran that VA was able to 
request employment records, thereby notifying him that the 
effect of his disabilities on his employment was relevant.  
This letter was provided to the Veteran prior to the initial 
adjudication of his claims.

A July 2008 letter told the Veteran that he should 
substantiate the claim with evidence of the impact of the 
disability on employment and daily life.  The letter also 
provided notice with regard to rating schedule and how 
ratings were assigned.  

The Court has held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency with regard to the July 2008 letter was cured by 
readjudication of the claim in an September 2008 SSOC.  
Mayfield v. Nicholson, 499 F.3d 1399 (Fed. Cir. 2007).

Therefore, the Board finds that the duty to notify the 
Veteran regarding is claim for an increased evaluation for 
his right tonsillectomy have been met.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, VA 
treatment records and various private treatment records have 
been obtained.   He has been afforded multiple examinations 
for his tonsillectomy increased rating claim and sufficient 
medical opinions have been provided.  No other relevant 
evidence has been reported.

The Veteran has not been afforded examinations for his 
various new and material evidence claims.  Any duty to 
request an examination or obtain an opinion only arises if 
new and material evidence is presented or secured.  See 
38 C.F.R. § 3.159(c)(4)(iii).  The Veteran's claims, as 
discussed below, have not been reopened and a VA examinations 
are therefore not required.

The Veteran has not been provided with an examination 
regarding his service connection claim for a right carotid 
artery condition.  As discussed below, no competent medical 
evidence has been presented suggesting that the Veteran's 
condition is related to his service nor has a continuity of 
symptomology been demonstrated or even alleged by the 
Veteran.  The onset of this condition occurred more than 40 
years after the Veteran's discharge from service.  An opinion 
is therefore not required.

As the Veteran has not indicated that there is any 
outstanding pertinent information to be obtained, the Board 
may proceed with consideration of the Veteran's claims.

Increased Rating Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered. Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

There is no specifically assigned diagnostic code for 
residuals of a tonsillectomy and the condition therefore 
rated under the analogous diagnostic code for chronic 
laryngitis.  A 10 percent evaluation is granted if there is 
hoarseness with inflammation of cords or mucous membrane.  A 
30 percent disability evaluation is warranted for hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on a biopsy.  
38 C.F.R. § 4.97, DC 6516.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.   Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Right Tonsillectomy Increased Rating Claim

A January 2005 VA examination reflected the Veteran's reports 
of dysphagia to solids and some pain in his throat.  Speech 
or breathing impairments and incapacitation were denied. The 
examiner noted that the Veteran's complaints were vague and 
that he was unable to pinpoint other symptoms.  Physical 
examination revealed a perforated scar in the right tonsillar 
fossa with intact left tonsillar pillars.    His uvula was 
midline.  An impression of status post right tonsillectomy in 
the 1940s with vague complaints related to this procedure was 
made.  The examiner noted that it was "very difficult to 
determine whether this patient's history of surgery in the 
past [was] related to his vague complaints today" as he had 
denied specific complaints.

The Veteran complained of pain and severe bleeding from his 
right tonsil in a January 2006 VA examination.  He reported 
that this bleeding has caused him to gag and choke.  Physical 
examination noted no interference with speech, mastication, 
anemia or signs of significant weight loss or malnutrition.

An October 2008 private examination reflected the Veteran's 
complaints regarding his right tonsillectomy.  Interference 
with breathing or functional impairments were denied.  
Physical examination was negative for voice hoarseness, 
submucosal infiltration, inflammation of the mucous 
membranes, laryngeal stenosis, inflammation or thickening of 
the vocal cords, or nodules of the cords.  Speech was noted 
to be normal.

A compensable disability rating under DC 6516 requires 
hoarseness with inflammation of the cords or mucous membrane.  
The competent medical evidence of record is negative for 
these symptoms.  Although the Veteran's subjective complaints 
of throat pain and hoarseness are noted in the evidentiary 
record, this record is negative for evidence of inflammation 
of the cords or mucous membrane.  Accordingly, a compensable 
disability rating under DC 6516 is not warranted.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 
22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Veteran's disability is manifested by occasional 
subjective complaints of hoarseness and throat pain.  There 
were no reported hospitalizations or reported interference 
with employment due to this condition.  The rating criteria 
contemplate this impairment.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).

Service Connection

The Board notes that the Veteran has repeatedly claimed that 
his post-service duties with the Merchant Marines is 
countable active duty service for his instant claims.  This 
is incorrect.  Merchant Marine service, with the exception of 
a period of World War II era service, is not considered 
active military service under VA regulations.  See 
38 U.S.C.A. § 101(10) (in pertinent part defining "Armed 
Forces" as "United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard").

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999). Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed Veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a Veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and includes all 
forms of cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

Compensation and VA outpatient treatment may be provided for 
certain specified types of service connected dental 
disorders.  For other types of service connected dental 
disorders, only treatment, but not compensation is available.  
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

For veterans who were exposed to mustard gas, the veteran 
need not provide nexus evidence to be awarded service 
connection.  See Pearlman v. West, 11 Vet. App. 443, 446 
(1998).

Service connection is warranted on a presumptive basis with 
exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a); see also 
Pearlman, 11 Vet. App. at 446.  However, service connection 
will not be established if the claimed condition is due to 
the veteran's own willful misconduct or there is affirmative 
evidence that establishes a non-service-related supervening 
condition or event as the cause of the claimed condition.  
38 C.F.R. § 3.316(b).

Certain chronic diseases such as arthritis and 
arteriosclerosis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.   Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.   The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.   38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain 
and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494-95 (a lay person may provide eyewitness account of 
medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

38 U.S.C.A. § 1151 Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

Under 38 U.S.C.A. § 1151 the additional disability must be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault, or an 
event not reasonably foreseeable.  Id.

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Radiogenic Disease New and Material Evidence Claim

A March 2000 Board decision denied the Veteran's service 
connection claim for residuals of exposure to ionizing 
radiation.  This rating decision found that there was no 
current disability for which service connection could be 
granted.  

The evidence considered in this March 2000 rating decision 
included the Veteran's service treatment records, VA 
treatment records dated through January 1997, and an April 
1997 letter from the Defense Special Weapons Agency.

A July 1944 entrance examination was negative for any 
relevant abnormalities.  A February 1964 discharge 
examination was negative for any relevant abnormalities and 
the Veteran indicated that he was in excellent health in his 
accompanying January 1964 Report of Medical History (RMH).  
His remaining service treatment records were negative for any 
treatment, symptoms or diagnoses of any radiogenic disease.

VA treatment records were also negative for any treatment, 
symptoms or diagnoses of any radiogenic disease.

The Veteran indicated in an August 1988 statement that he had 
been participated in the Nagasaki occupation in 1945 and was 
present for the Able and Baker atomic tests at Bikini.

An April 1997 letter from the Defense Special Weapons Agency 
indicated that the Veteran was present at Operation 
Crossroads, a series of atmospheric nuclear tests in Bikini 
Atoll, conducted in 1946.  A "careful search" of Operation 
Crossroad's dosimetry data revealed "no record of radiation 
exposure" for this Veteran.  A scientific dose 
reconstruction indicated that the Veteran would have received 
a probable dose of 0.762 rem gamma (upper bound of 1.983 rem 
gamma) during this operation.

Additional evidence received since the March 2000 Board 
decision included VA treatment records dated through October 
2004.  A March 2005 rating decision denied the Veteran's 
request to reopen his service connection claim for a 
radiogenic disease as no new or material evidence had been 
submitted establishing that the Veteran had been diagnosed 
with a current radiogenic disease.  This decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Additional evidence received since the March 2005 rating 
decision included VA treatment records dated through March 
2008 and various private treatment records.

An impression of a hypertrophic prostate not in benign glands 
(BNG) without a urinary cyst was noted in a May 2006 VA 
treatment note.  A July 2007 private prostate ultrasound was 
normal.  A September 2007 private treatment note indicated 
that the Veteran had tolerated his four-month Lupron 
injection.

The Veteran's claim for service connection for a radiogenic 
disease had been previously denied as competent evidence 
establishing that the Veteran had been diagnosed with a 
current radiogenic disease had not been presented.  As such, 
competent evidence documenting a diagnosis of a radiogenic 
disease would be required to reopen his service connection 
claim.

No such evidence has been submitted.  While the newly 
submitted treatment records appear to suggest a prostate 
cancer diagnosis and subsequent treatment, this condition is 
not considered a radiogenic disease under VA regulations.  
See 38 C.F.R. § 3.309(d).  The evidentiary record is negative 
for a symptoms, treatments, or diagnoses of a radiogenic 
disease.

The additional evidence received since the March 2005 denial 
does not contain evidence suggesting that there the Veteran 
was diagnosed with a radiogenic disease.  New and material 
evidence has not been received and the claim is not reopened.  
The Veteran's appeal is therefore denied.  38 U.S.C.A. 
§ 5015(b).

Bad Gums New and Material Evidence Claim

A February 1999 rating decision denied the Veteran's service 
connection claim for "bad gums" due to exposure to 
radiation.  This claim was denied as there was no competent 
medical evidence establishing a nexus between the Veteran's 
claimed disability and his service, nor was the claimed 
disability a radiogenic disease.  

The evidence considered in this February 1999 rating decision 
included the Veteran's service treatment records and VA 
treatment records dated through August 1997.

The Veteran's July 1944 entrance examination was negative for 
any relevant abnormalities.  His February 1964 discharge 
examination noted several missing teeth but noted that he was 
dentally qualified, and was otherwise negative for any 
relevant abnormalities.  His remaining service treatment 
records were negative for symptoms, complaints or treatment 
for gum disease.

An October 1996 VA treatment note reflected the Veteran's 
complaints of swollen gums and bleeding when he brushed his 
teeth.  The treatment provider noted that he suffered from 
mild tenodontitis.  

Complaints of inflamed, sore and bleeding upper and lower 
gums were noted in a December 1997 VA treatment note.  
Physical examination revealed receding gums in the lower jaw 
and periodontal decay.  Following this physical examination, 
an impression of gingivitis was made.

The Veteran filed a request to reopen his service connection 
claim for gum disease in October 2001.  Additional evidence 
received since the February 1999 rating decision included VA 
treatment records dated through February 2001.  An April 2004 
Board decision denied his request to reopen his service 
connection claim for gum disease as new and material evidence 
had not been received.  This decision is final.  38 U.S.C.A. 
§ 7104(b).

Additional evidence received since the April 2004 Board 
decision included VA treatment records dated through March 
2008 and various private treatment records.

The Veteran's claim for service connection for bad gums was 
previously denied as the competent medical evidence of record 
was negative for evidence establishing a nexus between a 
diagnosed gum disorder and service.  As such, competent 
evidence establishing a nexus between such a gum disorder and 
service is required to reopen his service connection claim.

Unfortunately, no such evidence has been submitted.  The 
Veteran's newly submitted treatment records are negative for 
evidence establishing a nexus between such a disorder and 
service.

As none of the additional evidence received since the April 
2004 denial establishes that the Veteran's current gum 
disease is related to his service, new and material evidence 
has not been received.  The claim is therefore not reopened 
and the appeal must be denied.  38 U.S.C.A. § 5015(b).

Sexual Dysfunction New and Material Evidence Claim

A March 2000 Board decision denied the Veteran's claim under 
38 U.S.C.A. § 1151 for sexual dysfunction secondary to hernia 
surgery conducted at the VAMC in August 1987.  This claim was 
denied as there was no competent medical evidence 
establishing that the Veteran's impotence was caused by his 
August 1987 hernia surgery.  

The evidence considered in this March 2000 Board decision 
included the Veteran's service treatment records, VA 
treatment records dated through January 1997, and a March 
1997 VA examination.

A July 1944 entrance examination was negative for any 
relevant abnormalities.  A February 1964 discharge 
examination was negative for any relevant abnormalities and 
the Veteran indicated that he was in excellent health in his 
accompanying January 1964 RMH.  His remaining service 
treatment records were negative for any treatment, symptoms 
or diagnoses of impotence or other sexual dysfunction.

A right inguinal herniorrhaphy was performed in August 1987 
to repair a right inguinal hernia.

A February 1988 VA treatment note reflected the Veteran's 
complaints of partial penile erections since his August 1987 
hernia repair.  Physical examination revealed a well-healed 
hernia scar with slight atrophy in the left testicle.  An 
impression of partial impotence with questionable etiology 
was made.  An accompanying VA psychological evaluation 
indicated that the Veteran had been on high blood pressure 
medication for the past four or five years and that he began 
to experience impotence problems for the last year following 
a hernia operation.  He reported no morning erections but 
that he did have brief "very partial" erections at other 
times.  The examining clinical psychologist noted that there 
were no indications of any psychopathology for the Veteran's 
impotence.  The Veteran was subsequently prescribed 
testosterone to treat his condition.

Organic and functional impotence was diagnosed in an April 
1989 VA treatment note.

The Veteran stated that he has been unable to have sex with 
his wife since his hernia operation in a December 1991 
statement.

A February 1997 VA examination reflected the Veteran's 
complaints of continued complete impotence.  Physical 
examination revealed that his right testicle was slightly 
swollen but was otherwise within normal limits.  A diagnosis 
of organic impotence was made.  Following this examination, 
the examiner opined that the Veteran's condition was due to 
his history of hypertension, stroke, back surgery, his age 
and the medication he takes for treatment of hypertension, 
and that his hernia repair was not associated with his 
impotence.

The Veteran filed a request to reopen his claim for 
entitlement under 38 U.S.C.A. § 1151 for sexual dysfunction 
in October 2001.  Additional evidence received since the 
March 2000 Board decision included VA treatment records dated 
through February 2001.  An April 2004 Board decision denied 
the Veteran's request to reopen his claim as new and material 
evidence had not been submitted.  This decision is final.  
38 U.S.C.A. § 7104(b).

Additional evidence received since the April 2004 Board 
decision included VA treatment records dated through March 
2008 and various private treatment records.

The Veteran's claim under 38 U.S.C.A. § 1151 for sexual 
dysfunction secondary to hernia surgery performed at the VAMC 
was previously denied as there was no competent medical 
evidence establishing that his current condition had been 
caused by his 1987 hernia surgery.  As such, competent 
evidence showing that his current sexual dysfunction was the 
result of his 1987 hernia surgery is required to reopen his 
claim.

No such evidence has been submitted.  The Veteran's newly 
submitted treatment records are negative for any competent 
evidence establishing that his sexual dysfunction was caused 
by his 1987 hernia surgery.  

As none of the additional evidence received since the April 
2004 denial contains findings establishing that the Veteran's 
sexual dysfunction is the result of his 1987 hernia surgery, 
new and material evidence has not been received.  The claim 
is therefore not reopened and the appeal must be denied.  
38 U.S.C.A. § 5015(b).

Cervical Spine New and Material Evidence Claim

A February 1983 rating decision denied the Veteran's service 
connection claim for a back condition as there was no nexus 
between his current back condition and service.  

Evidence considered in the February 1983 rating decision 
included the Veteran's service treatment records and a 
December 1982 VA examination.

The Veteran's July 1944 entrance examination was negative for 
any relevant abnormalities.  He reported injuring his back 
upon lifting in September 1961 and that he was experiencing 
low back pain.  An accompanying lumbar x-ray revealed no 
radiographic evidence of injury or disease, and an impression 
of a low back sprain was made.  He was prescribed muscle 
relaxants and given light duty to treat the condition.  His 
February 1964 discharge examination was negative for any 
relevant abnormalities, and he denied suffering from 
arthritis or rheumatism in his January 1964 RMH.

A December 1982 VA examination revealed no muscle spasms but 
some limitation of motion in the lumbar spine.  An 
accompanying lumbar spine x-ray noted minimal degenerative 
lumbar spondylosis with marginal spur formation.

The Veteran sought to reopen his service connection claim for 
a back condition in August 1988, claiming that his condition 
was due to his exposure to radiation while in service.  An 
August 1988 rating decision denied the Veteran's request to 
reopen this claim, as spinal arthritis was not considered a 
radiogenic disease.

A second request to reopen the Veteran's service connection 
claim for a back condition was filed in March 1988.  
Additional evidence received since the August 1988 rating 
decision included VA treatment records dated through August 
1997.  This request to reopen the Veteran's service 
connection claim for a back condition was denied in a 
February 1999 rating decision as no new and material evidence 
had been submitted.  This decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

Additional evidence received since the February 1999 rating 
decision included VA treatment records dated through March 
2008 and various private treatment records.

Complaints of radiating low back pain after bending over and 
hurting himself while hunting were noted in a December 1989 
VA treatment note.  A December 1989 VA back x-ray revealed 
degenerative changes throughout the lumbar spine with severe 
findings of degenerative disc disease at L5-S1.  The Veteran 
reported that his back pain was unbearable in a January 1990 
VA treatment, and an impression of chronic low back pain rule 
out spinal stenosis was made.

Slight degenerative changes with questionable slight 
encroachment on the right at C6-C7 and C7-T1 were noted in a 
February 1994 VA cervical spine x-ray.  Encroachment on the 
left was also noted at C6-C7, C7-T1, C5-C6 and C4-C5.  An 
April 1994 cervical magnetic resonance imaging (MRI) revealed 
a large disc herniation with cephalad migration at C5-C6 
causing cord compression and spinal stenosis, as well as a 
smaller central disc herniation at C6-C7 causing moderate 
spinal stenosis.  

Cervical radiculopathy and early mild myelopathy were noted 
in a June 1994 VA treatment note.

A July 1996 VA neurosurgery consultation indicated that the 
Veteran had a "two-year history" of neck pain and 
radiation.  The examiner noted that he complained of mild to 
moderate pain and displayed some weakness in the left upper 
extremity with the appropriate pathology "as appreciated" 
by the April 1994 MRI.  An August 1996 cervical MRI revealed 
a central disc herniation at C4-5 that impinges on the cord 
as well as a central and right paracentral disc herniation at 
C6-7.

An August 1996 VA follow-up neurosurgery consultation noted 
an impression of cervical radiculopathy from cervical 
spondylosis with no evidence of myelopathy.  Conservative 
treatment was recommended.  Continued complaints of radiating 
cervical pain were noted in a January 1997 VA treatment note.

A cervical MRI conducted in December 1999 revealed disc 
bulges and osteophytes at C4-5 and C6-7, as well as a fusion 
at C5-6.  The possibility of undergoing an anterior cervical 
fusion to relieve the Veteran's symptoms was discussed.  
Cervical spine x-rays conducted in October 2008 revealed an 
almost "total obliteration" at the C5-6 and C6-7. 

The Veteran's claim for service connection for cervical spine 
condition was previously denied as no competent medical 
evidence establishing a nexus between any current cervical 
condition and service had been presented.  As such, competent 
evidence establishing such a nexus is required to reopen his 
service connection claim.

No such evidence has been submitted. The Veteran's newly 
submitted treatment records reflect continued complaints of 
cervical pain and treatment for his cervical spine condition.  
However, no competent medical professional has offered an 
opinion regarding the etiology of his cervical spine 
condition nor has any such medical professional suggested 
that his current cervical spine condition is related to his 
service.

As none of the additional evidence received since the 
February 1999 denial contains findings establishing a nexus 
between the Veteran's cervical spine condition and his 
service, new and material evidence has not been received.  
The claim is therefore not reopened and the appeal must be 
denied.  38 U.S.C.A. § 5015(b).

Tonsillitis New and Material Evidence Claim

A July 1991 rating decision denied the Veteran's service 
connection claim for tonsillitis as there was no competent 
medical evidence that he suffered from a current disability.  
In addition, there was no competent medical evidence 
establishing that a nexus between any such current disability 
and his service, nor was there competent medical evidence 
establishing a continuity of symptomology.  This decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence considered in the July 1991 rating decision included 
the Veteran's service treatment records and VA treatment 
records dated through October 1989.

The Veteran's July 1944 entrance examination was negative for 
any relevant abnormalities.  Enlarged tonsils were noted in a 
January 1946 examination.  Complaints of frequent sore 
throats "all his life" were noted in a June 1947 treatment 
note.  A tonsillectomy was later attempted, however, the 
Veteran was noted to have been "very uncooperative" and 
required manual restraints, and that no attempt was made to 
remove the left tonsil.  A subsequent treatment note 
indicated that the Veteran was not amenable to a local 
tonsillectomy, and that the removal of the left tonsil was 
not warranted at that time.

A diagnosis of chronic tonsillitis was noted in a January 
1951 treatment note, with the treatment provider noting that 
the Veteran had requested an "elective" tonsillectomy.  
Complaints of a sore throat were noted in March 1961, and the 
treatment provider observed puss pockets in the Veteran's 
throat.  An impression of acute pharyngitis was noted in a 
June treatment note, with the year of this treatment note not 
being designated, but did occur between 1962 and 1963.  A 
February 1964 discharge examination was negative for any 
relevant abnormalities.

An impression of viral syndrome was noted in an October 1989 
VA treatment note following complaints of chest congestion, 
difficulty swallowing and coughing.

Additional evidence received since the July 1991 rating 
decision included VA treatment records dated through March 
2008 and examinations dated in August 2001 and in October 
2008. 

An impression of pharyngitis was noted in a March 1996 VA 
treatment note following complaints of a sore throat and body 
ache.  An upper respiratory infection (URI) was also noted in 
a March 1996 VA treatment note.  An impression of 
presbylarynx was made in a March 2001 VA treatment note.

An August 2001 VA examination reflected the Veteran's 
complaints of hoarseness and dysphagia since his in-service 
right tonsillectomy.   Physical examination revealed a left 
tonsil which was not obstructing or inflamed.  Fiber optic 
examination revealed a normal nasopharynx and hypopharynx 
with mobile vocal cords.  Following this examination, an 
impression of presbylarynx was made and noted to be the 
likely cause of his hoarseness.  The examiner noted that it 
was unlikely that this condition was caused by his in-service 
tonsillectomy.

An October 2008 private examination reflected the Veteran's 
complaints of a right tonsillectomy.  Interference with 
breathing or functional impairments were denied.  Physical 
examination was negative for voice hoarseness, submucosal 
infiltration, inflammation of the mucous membranes, laryngeal 
stenosis, inflammation or thickening of the vocal cords, or 
nodules of the cords.  Speech was noted to be normal.

The Veteran's claim for service connection for tonsillitis 
was previously denied as a current diagnosis of tonsillitis 
had not been demonstrated.  As such, competent evidence 
showing current tonsillitis is required to reopen his service 
connection claim.  

No such evidence has been submitted.  The Veteran's newly 
submitted treatment records and August 2001 VA examination 
reflected generalized complaints of hoarseness, however, 
tonsillitis has not been diagnosed.  The August 2001 VA 
examiner declined to find a link between the Veteran's 
diagnosed presbylarynx and his in-service tonsillectomy.  

As none of the additional evidence received since the July 
1991 denial contains findings establishing that the Veteran 
has been diagnosed with tonsillitis, new and material 
evidence has not been received.  The claim is therefore not 
reopened and the appeal must be denied.  38 U.S.C.A. § 
5015(b).

Bronchitis New and Material Evidence Claim

A July 1991 rating decision originally denied the Veteran's 
service connection claim for bronchitis, including as 
secondary to mustard gas testing, as there was no nexus 
between any current disability and service.  

Evidence considered in this July 1991 rating decision 
included the Veteran's service treatment records and VA 
treatment records dated through October 1989.

The Veteran's July 1944 entrance examination was negative for 
any relevant abnormalities.  A mild small pilondial sinus 
that drains and was currently draining was noted in an August 
1954 examination.  Complaints of a sore throat were noted in 
a June treatment note and an impression of acute pharyngitis 
was made; the year of this treatment note was not indicated, 
but occurred between 1962 and 1963.  A February 1964 
discharge examination was negative for any relevant 
abnormalities, and the Veteran denied suffering from chronic 
or frequent colds in his January 1964 RMH.

Complaints of a productive cough and chest pains were noted 
in a March 1987 VA treatment note, and an impression of 
bronchitis was made.  An impression of viral syndrome was 
noted in an October 1989 VA treatment note following 
complaints of chest congestion, difficulty swallowing and 
coughing.

The Veteran indicated in an October 1991 Mustard Gas Claims 
questionnaire that he was exposed to the chemical during 
training at Great Lakes, Illinois sometime between July and 
October 1944.  This exposure occurred during combat training 
when he was ordered to remove his mask and breathe in a gas.

Additional evidence received since the July 1991 rating 
decision included a February 1992 VA examinations and VA 
treatment records dated through July 1991.

An October 1989 chest x-ray revealed no evidence of linear 
interstitial lung disease as can be seen with "chronic lung 
disease of various etiologies as well as chronic and acute 
bronchitis."  Probable bronchitis is noted in a March 1990 
VA treatment note.

Spirometry and lung volume testing conducted during a 
February 1992 VA examination revealed moderate restrictive 
lung disease as flow volume loop was consistent with 
restrictive lung disease.  Following an examination, an 
impression of moderate restrictive disease with no evidence 
of obstruction was made.  The examiner noted that this 
condition "would be unusual" for mustard gas exposure and 
speculated that it may be secondary to the Veteran's obesity.

The Veteran's claim was readjudicated in a March 1993 rating 
decision due to subsequent changes in the law regarding 
mustard gas claims.  This decision denied service connection 
for bronchitis as there was no competent medical evidence 
establishing a nexus between any current disability and his 
service, nor had a continuity of symptomology been 
demonstrated.

Additional evidence received since the March 1993 rating 
decision included VA treatment records dated through March 
1997.  A January 1997 VA examination reflected the Veteran's 
complaints of suffering from chronic bronchitis since his 
exposure to mustard gas in 1944.  Mild restrictive disease 
without obstruction was noted by the examiner.  A diagnosis 
of chronic bronchitis was made.

A March 2000 Board decision denied the Veteran's service 
connection claim for a respiratory disorder as secondary to 
mustard gas exposure.  His claim was denied as there was no 
competent medical evidence establishing a nexus between any 
such current condition and the Veteran's service.  This 
decision is final.  38 U.S.C.A. § 7104(b).

Additional evidence received since the Board's March 2000 
decision included VA treatment records dated through March 
2008 and various private treatment records.

A November 1998 VA chest computed tomography (CT) scan 
revealed small mediastinal lymph nodes and a small nodule in 
the left lingual most consistent with a granuloma.  An 
impression of acute bronchitis was noted in a January 2000 VA 
treatment note.

The Veteran's claim for service connection for bronchitis was 
previously denied as there was no competent medical evidence 
of a nexus between any current disability and his service, 
including reported mustard gas exposure.  As such, competent 
evidence establishing a nexus between his bronchitis and 
service is required to reopen this matter.

No such evidence has been submitted.  The Veteran's newly 
submitted treatment records do reflect an impression of 
bronchitis.   However, no competent medical evidence 
establishing a nexus between this bronchitis and service has 
been presented.  Bronchitis is not an indicated condition for 
which presumptive service connection can be granted for 
mustard gas exposure.  See 38 C.F.R. § 3.316.  Direct service 
connection has not been established with the competent 
medical evidence of record.

As none of the additional evidence received since the July 
1991 denial contains findings establishing that the Veteran's 
current bronchitis is related to his service, new and 
material evidence has not been received.  The claim is 
therefore not reopened and the appeal must be denied.  
38 U.S.C.A. § 5015(b).

Hernia and Groin Injury New and Material Evidence Claims

A February 1983 rating decision originally denied the 
Veteran's service connection claim for a hernia and a groin 
injury as there was no competent medical evidence 
establishing either a current hernia disability or other 
groin injury, nor was such evidence presented establishing a 
nexus between a current diagnosed hernia or other groin 
injury and service.  This decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

Evidence considered in this February 1983 rating decision 
included the Veteran's service treatment records and a 
December 1982 VA orthopedic examination.

The Veteran's July 1944 entrance examination was negative for 
any relevant abnormalities.  He complained of painful 
swelling in the "right ingruinal[sic] region" that was 
aggravated by standing for long periods of time in an August 
1946 treatment note.  He also reported that he was injured a 
year previously when he fell on a clothes line.  The 
treatment provider noted that he did not believe the 
condition was a hernia and that it was possibly a cyst of the 
spermatic cord.  A November 1951 physical examination noted 
bilateral relaxed inguinal rings but noted that they were not 
considered disabling.  

A February 1964 discharge examination was negative for any 
relevant abnormalities.  The remaining service treatment 
records were negative for any symptoms, complaints or 
treatments for a hernia or other groin injury.

No evidence of a hernia or other groin injury were noted in a 
December 1982 orthopedic examination.

Additional evidence received since the February 1983 rating 
decision includes VA treatment records dated through March 
2008 and various private treatment records.

A March 1987 VA panendoscopy was conducted following the 
Veteran's complaints of non-cardiac chest pain.  This scope 
revealed a minimal Schatzki's ring at the gastroesophageal 
junction, a large hiatal hernia and two ulcers.  A right 
inguinal herniorrhaphy was performed in August 1987 to repair 
this hernia, and the discharge summary noted that he had an 
"uncomplicated postoperative course."

A July 1999 esophagram revealed an impression of tertiary 
contractions of the esophagus, noted to be "commonly seen in 
the elderly and [was] normal" for the Veteran.  No evidence 
of a contracting lesion, ulcer or filling defect in the 
esophagus was found.

An esophagogastroduodenoscopy (EGD) conducted in July 2007 
resulted in impressions of a large hiatus hernia in the 
esophagus, a single ulcer in the lower third of the 
esophagus, and a single ulcer in the pre-pyloric region of 
the stomach.

The Veteran's claim for service connection for a hernia or 
other groin injury was previously denied as there was no 
competent medical evidence of a current diagnosed condition, 
nor was there such evidence of a nexus between any current 
disability and his service.  As such, competent evidence 
establishing a current diagnosed condition as well as 
establishing a nexus between a hernia or other groin injury 
and service is required to reopen this matter.

No such evidence has been submitted.  The Veteran's newly 
submitted treatment records do reflect an impression of a 
hernia, among other gastrointestinal conditions.  The 
evidence has not established a current groin injury.  No 
competent medical evidence establishing a nexus between this 
hernia and service has been presented.  

As none of the additional evidence received since the 
February 1983 denial contains findings establishing that the 
Veteran's current hernia or other groin injury is related to 
his service, new and material evidence has not been received.  
The claim is therefore not reopened and the appeal must be 
denied.  38 U.S.C.A. § 5015(b).

Hearing Loss New and Material Evidence Claim

A February 1983 rating decision originally denied the 
Veteran's service connection claim for bilateral hearing loss 
as the Veteran did not suffer from current right ear hearing 
loss and there was no competent medical evidence establishing 
a nexus between any such current hearing loss and his 
service.  

The evidence considered in this February 1983 rating decision 
included the Veteran's service treatment records and VA 
audiological examinations dated in November 1982 and in 
January 1983.

The Veteran's bilateral hearing was noted to be "15/15" in 
a July 1944 entrance examination and in his February 1964 
discharge examination.  His remaining service treatment 
records were negative for any symptoms, complaints or 
treatment for hearing loss.

A June 1967 Merchant Marine audiological examination revealed 
right ear thresholds between 10 and 30 decibels and left ear 
thresholds between 10 and 35 decibels when tested between 500 
and 4000 Hertz.  

A November 1982 VA audiology examination revealed right ear 
thresholds between 15 and 50 decibels and left ear thresholds 
between 15 and 40 decibels when tested between 500 and 4000 
Hertz.  Bilateral ear word recognition scores were 
100 percent.  Physical examination was within normal limits.

A January 1983 VA audiology examination revealed right ear 
thresholds between 15 and 40 decibels and left ear thresholds 
between 15 and 30 decibels when tested between 500 and 4000 
Hertz.  Bilateral ear word recognition scores were 
98 percent.  Otolaryngic symptoms were within normal limits 
except for significant cerumen in the left ear canal.

The Veteran sought to reopen his service connection claim for 
bilateral hearing loss in January 1991.  Additional evidence 
received since the February 1983 rating decision included VA 
treatment notes dated between January 1987 and October 1988 
and a January 1991 VA audiological examination.

Bilateral hearing aides were recommended in a February 1987 
VA treatment note.

A January 1991 VA audiological examination revealed right ear 
thresholds between 25 and 65 decibels and left ear thresholds 
between 20 and 55 decibels when tested between 500 and 4000 
Hertz.  Right ear word recognition was noted to be 96 percent 
and left ear word recognition was noted to be 100 percent.

The Veteran's claim was reopened in a February 1991 rating 
decision and service connection was again denied.  The 
competent medical evidence of record had not established a 
nexus between the Veteran's current bilateral hearing loss 
and service nor had a continuity of symptomology been shown.  
The Veteran requested that his claim be reopened in March 
1991, claiming that his hearing loss had been caused by his 
in-service radiation exposure.  This request was denied in a 
March 1991 rating decision as hearing loss was not a 
radiogenic disease under VA regulations.  This decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Additional evidence received since the March 1991 rating 
decision included VA treatment records dated through March 
2008 and various private treatment records.

Wax impaction was noted in an August 1990 VA treatment note, 
and probable presbycusis was noted in a November 1990 VA 
treatment note.  Cerumen removal was noted in a March 1998 VA 
treatment note.  The Veteran had presented with bilateral 
hearing aides during this March 1998 examination and also 
stated that his hearing was stable.

An April 2007 private audiological examination revealed right 
ear thresholds between 30 and 85 decibels and left ear 
thresholds between 45 and 80 decibels when tested between 500 
and 4000 Hertz.  Right ear word recognition was noted to be 
72 percent and left ear word recognition was noted to be 
76 percent. 

The Veteran's claim for service connection for bilateral 
hearing loss was previously denied as there was no competent 
medical evidence of a nexus between any current bilateral 
hearing loss and his service.  As such, competent evidence 
establishing a nexus between his current bilateral hearing 
loss and service is required to reopen this matter.

No such evidence has been submitted.  The Veteran's newly 
submitted treatment records do establish that he suffers from 
bilateral hearing loss under VA regulations.  See 38 C.F.R. 
§ 3.385.  However, no competent medical evidence establishing 
a nexus between this bilateral hearing loss and service has 
been presented.  The April 2007 private audiological 
examination did not contain an opinion regarding the etiology 
of the Veteran's bilateral hearing loss.

As none of the additional evidence received since the March 
1991 denial contains findings establishing that the Veteran's 
current bilateral hearing loss is related to his service, new 
and material evidence has not been received.  The claim is 
therefore not reopened and the appeal must be denied.  
38 U.S.C.A. § 5015(b).

Right Carotid Artery Condition Service Connection Claim

The Veteran's July 1944 entrance and February 1964 discharge 
examinations were negative for any relevant abnormalities.  
His remaining service treatment records were negative for any 
symptoms, complaints or diagnoses of any right carotid artery 
condition or other cardiac condition.

A December 1982 VA orthopedic examination noted that the 
Veteran's cardiovascular system was within normal limits.

Angina was noted in a January 1987 VA treatment note, and an 
accompanying chest x-ray revealed borderline heart size.  A 
January 1987 VA discharge summary noted organic heart disease 
and a small area of ischemia or myocardial fibrosis was 
revealed on a stress thallium testing.  

A March 1987 cardiac catheterization was noted to be 
negative, and a March 1987 panendoscopy revealed a hiatal 
hernia.  An impression of an atherosclerotic aorta was noted 
in an August 1987 chest x-ray.  Atypical chest pains were 
noted in an August 1989 VA treatment note.

An August 1996 VA magnetic resonance angiogram (MRA) revealed 
plague in the common carotid bulb and proximal internal 
carotid artery, a small hyperintense structure projecting 
from the lumen of the left internal carotid artery, and mild 
narrowing of the proximal right internal carotid artery 
(ICA).  Cardiac catheterization conducted in October 1998 
revealed normal coronary arteries, normal hemodynamics and 
normal left ventricular systolic function.

A right carotid endarterectomy was conducted in March 2005.  
An October 2005 private cardiac duplex examination revealed 
that the Veteran's right carotid artery was within normal 
limits.  Stenosis of the left proximal ICA with mild 
hemodynamic significance and left verterbral artery flow was 
antegrade.  

A July 2007 VA Exercise Tolerance Test (ETT) Report was 
negative for ischemic electrocardiogram (EKG) changes and 
angina.

The competent medical evidence of record establishes that the 
Veteran suffers from right carotid artery condition, among 
other cardiac conditions.  In order for the Veteran's right 
carotid artery condition to be service-connected, there must 
be a link between his current disability and a disease or 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1131; 
Shedden, 381 F.3d 1163; Hickson, 12 Vet. App. 247.

No competent medical evidence has been presented indicating 
that the Veteran's right carotid artery condition, or other 
cardiac condition, is the result of an in-service disease or 
injury.  The Veteran's service treatment records are negative 
for any symptoms, treatments, or diagnoses of any cardiac 
condition.  The evidentiary record is negative for complaints 
of such a condition until approximately 2005, more than 40 
years since discharge from service.  A continuity of 
symptomology has not been alleged by the Veteran, nor has it 
been demonstrated by the evidentiary record.

To the extent that the Veteran contends that he suffers from 
a right carotid artery condition as the result of an injury 
or disease he experienced during service, as a lay person, he 
is not qualified to express a competent medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

As the there is a lack of any competent evidence of a nexus 
between the Veteran's right carotid artery condition and 
active service, reasonable doubt does not arise and these 
claims must be denied.   38 U.S.C.A. §5107(b).


ORDER

Entitlement to a compensable disability rating for a right 
tonsillectomy is denied.

New and material evidence having not been received, the 
service connection claim for a radiogenic disease, to include 
lung cancer, liver cancer, colon cancer, kidney cancer, or 
urinary bladder cancer, is not reopened.

New and material evidence having not been received, the 
service connection claim for bad gums is not reopened.

New and material evidence having not been received, the 
compensation claim under the provisions of 38 U.S.C.A. § 1151 
for sexual dysfunction secondary to hernia repair surgery is 
not reopened.

New and material evidence having not been received, the 
service connection claim for a cervical spine condition is 
not reopened.

New and material evidence having not been received, the 
service connection claim for tonsillitis is not reopened.

New and material evidence having not been received, the 
service connection claim for bronchitis, to include as 
secondary to mustard gas exposure, is not reopened.

New and material evidence having not been received, the 
service connection claim for relaxed bilateral inguinal rings 
and frank inguinal hernia is not reopened.

New and material evidence having not been received, the 
service connection claim for bilateral hearing loss is not 
reopened.

New and material evidence having not been received, the 
service connection claim for a groin injury is not reopened.

Entitlement to service connection for a right carotid artery 
condition is denied.


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


